 



Exhibit 10.18
Executive Severance Pay

                               Severance Provision   Grade 15   Grade 16  
Grades 17 & above
Service Requirement
  •   One (1) year   •   One (1) year   •   No minimum service requirement
 
                       
Severance Payment
  •   Base salary (annual base rate)   •   Base salary (annual base rate)   •  
Base salary (annual base rate)
Severance Amount
  •
•   One (1) month - standard
Can be enhanced up to nine (9) months if settlement agreement is signed   •
•   One (1) month – standard
Can be enhanced up to one (1) year if settlement agreement is signed   •
•   One (1) month – standard
Can be enhanced up to eighteen (18) months if settlement agreement is signed
 
                       
Payment Timing
  •   Bi-weekly   •   Bi-weekly   •   Bi-weekly
Vesting Provisions
  •   Per grant agreement   •   Per grant agreement   •   Per grant agreement
Benefits - Health Care
  •   Lump sum COBRA payment will be provided equal to the severance period   •
  Lump sum COBRA payment will be provided equal to the severance period   •  
Lump sum COBRA payment will be provided equal to the severance period
 
                       
Settlement Agreement (General Release)
  •   Must sign general release for enhanced package consideration   •   Must
sign general release for enhanced package consideration   •   Must sign general
release for enhanced package consideration
 
                       
Vacation
  •   Unused earned vacation will be paid per state law   •   Unused earned
vacation will be paid per state law   •   Unused earned vacation will be paid
per state law
 
                       
Outplacement Services
  •   May be included in severance agreement   •   May be included in severance
agreement   •   May be included in severance agreement

